Title: John Quincy Adams to Thomas Boylston Adams, 15 January 1799
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            1.
            My dear Brother.
            [ca. 15] January 1799.
          
          We received your short Letter of 19. November written just as the pilot from the mouth of the Elbe was about to leave you. Since that time untill this day, we have had almost incessantly Easterly winds blowing, and we hope that you enjoyed the benefit of them, and long before this, find yourself restored to the bosom of our Country and friends.
          
          Since your departure several circumstances have occurred within the circle of this Court, which from your acquaintance with it, you may think worth knowing.— I wrote you before you sailed, what had happened to Prince Radziwill— That affair however was immediately dropped.— For some weeks, the Courtiers all turned their backs to him, as a man altogether out of favour, and even yet he is treated with less apparent respect than formerly; but he seems not to take it much to heart, and more recent occurrences have contributed to efface the impression which that concerning him had made.
          The Princes Ferdinand and Henry, believed, upon what grounds I am unable to say, that this affair, originated and was conducted by the instigation of Count Haugwitz, and from malevolence on his part either towards them, or Prince Radziwill— Prince Ferdinand of course forbad him his house, and Prince Henry sent word to the Princess, that if she admitted Haugwitz to appear again at her Courts she and her maids of honour should all be turned out of the Palace.— The Princess accordingly gave notice to Haugwitz of the orders she had received, and testified her regret at the necessity she was under of requesting that he would no longer appear at her Monday parties.— But the king upon being informed of this, ordered Haugwitz to go constantly every Monday.— The Princess embarrassed between two commands, neither of which she could disobey, was obliged to break up her Monday parties altogether, so that we have been for the last two months entirely relieved from attendance there.— The poor Princess however has been sadly distressed at the loss of all her State, and has been almost ever since ill.
          About a fortnight ago, the Princess Louis, wrote a letter to Dr: Brown, requesting him to inform the king that she was seven months gone, with child by the Prince de Solms, a Major in the Regiment of Gardes du Corps, to whom she added she was married last April.— So the Major was removed from the Guards, to a Regiment of Hussars in garrison at Auspach, and the Princess is gone there to live with him.
          This incident has only served to occasion advancement among the officers of the guards, and your friend Perponcher has already attained the rank of a Lieutenant.— It has perhaps likewise contributed to postpone the commencement of the Carnaval, which should regularly have begun on the 6th: of this month, but was delayed untill the 14th:— The round of amusements and dissipation is much more constant than it was last Winter, and leaves us scarce a single

evening in the week to ourselves.— We are however very intimate with Count Bruhl’s and Doctor Brown’s families, both of which desire especially to be remembered to you.
          The most important political occurrences which since your departure have drawn the attention of Europe are the declaration of War by France against the kings of Naples and Sardinia, which in all probability was instigated by the misfortunes and losses which the french had been suffering for some months before.— To indemnify themselves they fell upon the prey that was nearest at hand, and most easy to be devoured— The king of Sardinia who had already delivered the Citadel of Turin itself into their hands, fell without a shadow of resistance. Joubert made him sign a capitulation ready prepared, by which all Piedmont was put under the authority of the french, and the king was allowed to retire into Sardinia—
          It is now said that Joubert’s conduct has been disapproved by the Directory, as having granted terms too favourable to the king, and even that they have refused to ratify the capitulation.—
          The king of Naples began with some success and his troops advanced so far as to take possession of Rome, while another body of them landed under convoy of Nelson, and some English ships, and took Leghorn. But their stay at Rome was short: after several actions in all of which they were defeated, they fled before a number of french much inferior to themselves, and it is now the general expectation that Naples and Sicily very shortly will follow the fate of the rest of Italy.— The Emperor has not moved at all in support of his father in Law, though his force in Italy is great and daily increasing— He has met with the loss of a very valuable officer in Prince Frederic of Orange, who shortly since died of a bilious fever at Padua.
          From the french army in Egypt there are no accounts of any authenticity since the 19th: October, when the General and troops were all safe— Since then something has happened, but it is not yet precisely known what— The Turkish accounts boast of it as a very important advantage on their side, but are vague, indistinct and confused, without dates, and without any thing precise in the circumstances.— No french official accounts of it have been published— Private Letters speak of it as a riot among the populace at Cairo, (according to Buonaparte, la plus vilaine populace du monde,) in which the french troops were obliged to fire upon them, and kill some thousands of them.— I consider it, as an affair of no consequence, which the Turks have swelled into importance, for the sake

of a boast, and which the french are content to have so considered for the sake of crying up their future success over it, as another wonderful work of Buonaparte and the great Nation.
          We have had scarce any news from England since you sailed. The Easterly winds, which in this quarter of the world, are those that bring extreme cold in Winter, have obstructed the mouth of the Elbe with such a mass of Ice, that at this moment nine English mails are due here.— A new English Minister, Mr: Thomas Grenville, an elder brother of Lord Grenville has been for some time expected, and has hitherto been detained by the same cause which prevents the arrival of the mails.— Lord Elgin is appointed Ambassador to Constantinople.
          I wish it were in my power to give you a better account of your concerns which you left here.— Your lottery ticket came out a blank, and your horse remains yet upon Whitcomb’s hands.— He says he has taken all possible pains to put him off, but can get nothing like the price which You expected.— They tell him that now is a most unfavourable time to sell horses, because provender is excessively dear; but for my part I believe all times unfavourable, excepting for professed jockies, or for those who possess their talents.— Poor Whitcomb finds people enough willing to try the horse, but upon the return from their ride, some find him vicious, and others though they like him very well do not want a horse exactly of that kind.— Perhaps the Spring, may bring a purchaser, and if not, I believe I shall have him sold at auction, for otherwise instead of producing you any thing, he will prove a real expence.
          I am your ever affectionate brother
        